Citation Nr: 1045193	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  07-32 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.  

2.  Entitlement to a rating in excess of 20 percent for 
degenerative changes of the cervical spine (cervical spine 
disability).

3.  Entitlement to a rating in excess of 10 percent for 
gastroenteritis with gastroesophageal reflux disease (GERD).

4.  Entitlement to compensable rating for hemorrhoids.

5.  Entitlement to a rating in excess of 10 percent for 
degenerative changes of the left knee (left knee disability).  


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to January 
1974, July 1977 to June 1980, and from June 1980 to July 1995.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied the benefit sought on appeal.

In August 2010, the Veteran appeared and testified at a Travel 
Board hearing at the San Diego RO.  The transcript of record.  

During the August 2010 hearing, the Veteran again raised 
issue of entitlement to service connection for a right 
knee disability secondary to service-connected left knee 
disability. This issue is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran has hearing loss in the right ear with a numeric 
designation of I.

3.  The Veteran has hearing loss in the left ear with a numeric 
designation of I.  

4.  Forward flexion of the cervical spine is, at its worst, to 30 
degrees, and without evidence of ankylosis.

5.  The Veteran's gastroenteritis with GERD is manifested by 
small ulcerations of the lower esophagus with symptoms including 
reflux, pain, and regurgitation.  

6.  The Veteran's hemorrhoids are no more than mild to moderate 
in nature, and are not large, thrombosed, irreducible, or have 
excessive redundant tissue.  

7.  At its worst, the Veteran's left knee flexion is to 130 
degrees, and extension to 0 degrees, and without any episodes of 
incapacitation.  

8.  The Veteran's left knee has mild instability manifested by 
occasional giving out due to degenerative changes of the left 
knee.


CONCLUSIONS OF LAW

1.  Criteria for a compensable rating for bilateral hearing loss 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1-4.16, 4.85, Diagnostic Code 6100 (2010).  

2.  The criteria for a rating in excess of 20 percent for a 
cervical spine disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Code 5242 (2010).

3.  The criteria for a 30 percent for gastroenteritis with GERD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.114 Diagnostic Codes 7307, 7346 (2010).

4.  The criteria for a compensable rating for hemorrhoids have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.16, 4.114, Diagnostic Code 7336 (2010).

5.  The criteria for an evaluation in excess of 10 percent for 
degenerative changes of the left knee have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5260, 5261, 5262 
(2010).

6.  The criteria for a separate 10 percent rating for instability 
due to degenerative changes of left knee have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 
4.59, 4.71, 4.71a,  Diagnostic Code 5257 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a Veteran of the evidence 
necessary to substantiate his claim for benefits and that VA 
shall make reasonable efforts to assist a Veteran in obtaining 
evidence unless no reasonable possibility exists that such 
assistance will aid in substantiating the claim.  

In letters dated in January 2006, March 2006, and September 2008, 
VA notified the Veteran of the information and evidence needed to 
substantiate and complete his claims for increased ratings, 
including what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The letters also generally advised the 
Veteran to submit any additional information in support of his 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Additional notice of the five elements of a service-connection 
claim, as is now required by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), was provided in the March 2006 notice.  As 
such, the Board finds that VA met its duty to notify the Veteran 
of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points out 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the initial 
January 2006 VCAA notice was given prior to the appealed AOJ 
decision, dated in July 2006.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence, affording him 
physical examinations, obtaining medical opinions as to the 
severity of his disabilities, and by affording him the 
opportunity to give testimony before an RO hearing officer and/or 
the Board.  In August 2010, the Veteran appeared and testified at 
a Travel Board hearing at the San Diego RO.  It appears that all 
known and available records relevant to the issue here on appeal 
have been obtained and are associated with the Veteran's claims 
file.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and assist the Veteran and that no 
further action is necessary to meet the requirements of the VCAA.  

Increased ratings

The Veteran contends that his bilateral hearing loss, cervical 
spine disability, gastroenteritis, hemorrhoids, and left knee 
disability are more severely disabling than currently rated.  He 
applied for these increased ratings in December 2005.  

Disability evaluations are determined by the application of the 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  In order to evaluate 
the level of disability and any changes in condition, it is 
necessary to consider the complete medical history of a veteran's 
disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  Where an increase in the level of a service-connected 
disability is at issue, as in this case, the primary concern is 
the present level of disability.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Where entitlement to compensation has been 
established and a higher initial disability rating is at issue, 
the level of disability at the time entitlement arose is of 
primary concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court 
held that "staged" ratings are appropriate for an increased 
rating claim in such a case, when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

In regards to the Veteran's increased ratings claims for 
musculoskeletal disabilities, the Board notes that 38 C.F.R. §§ 
4.40 and 4.45 require the Board to consider a veteran's pain, 
swelling, weakness, and excess fatigability when determining the 
appropriate evaluation for a disability using limitation of 
motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The Court interpreted these regulations in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and held that all complaints of 
pain, fatigability, etc., shall be considered when put forth by a 
veteran.  In accordance therewith, and in accordance with 38 
C.F.R. § 4.59, which requires consideration of painful motion 
with any form of arthritis, the Veteran's reports of pain have 
been considered in conjunction with the Board's review of the 
limitation of motion diagnostic codes.

Bilateral hearing loss 

The Veteran seeks a compensable rating for his service-connected 
bilateral hearing loss.  

38 C.F.R. § 4.85, Diagnostic Code 6100, sets out the criteria for 
evaluating hearing impairment using puretone threshold averages 
and speech discrimination scores.  Numeric designations are 
assigned based upon a mechanical use of tables found in 38 C.F.R. 
§ 4.85; there is no room for subjective interpretation.  Scores 
are simply matched against Table VI to find the numeric 
designation, then the designations are matched with Table VII to 
find the percentage evaluation to be assigned for the hearing 
impairment.  

38 C.F.R. § 4.86(a) allows for the use of either Table VI or 
Table VIA in determining the appropriate numeric designation when 
the puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more; 
§ 4.86(b) allows for the use of either Table when the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 decibels or 
more at 2000 Hertz.

In February 2006, the Veteran underwent a VA audiological 
examination and, puretone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
15
55
55
LEFT
15
25
55
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.  The 
average thresholds in the right ear were 36 and 41 in the left.  
The examiner found the Veteran had moderate to severe 
sensorineural bilateral hearing loss from three to six kilohertz.  
Bilateral word-recognition ability was noted as excellent.  

In September 2007, the Veteran underwent another VA audiological 
examination, and puretone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
25
55
65
LEFT
20
30
60
75

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  Threshold average in the right ear was 41 
decibels, and 46 decibels in the left ear.  The Veteran reported 
no effects of his bilateral hearing loss on his occupational 
functioning or his activities of daily living.  The diagnosis was 
high frequency hearing loss bilaterally.  

In October 2009, the Veteran underwent another VA audiological 
examination, and puretone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
25
55
60
LEFT
15
25
55
70

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  Both 
ears had a threshold average of 41 decibels.  During the 
examination, the Veteran reported no significant functional 
impact related to his hearing loss disability.  The Veteran was 
found to have moderate to severe sensorineural hearing loss 
bilaterally.   

Based on the evidence as outlined above, the Board finds that the 
severity of the Veteran's hearing disability does not allow for a 
compensable rating.  Using the audiological testing results from 
the September 2007 examination (showing the most impairment 
bilaterally), the Veteran had a puretone threshold average of 41 
in the right ear, and 46 in the left ear.  Again, the Veteran's 
speech discrimination scores were 100 percent in each ear.  These 
result in numeric designations of I in the right ear and I in the 
left ear.  Thus, the numeric designation of I converges with the 
numeric designation of I at a point that indicates a 0 percent 
(noncompensable) rating.  The Veteran is entitled to a 
noncompensable rating for his bilateral hearing loss based upon 
the findings of these audiological examinations.  There is no 
evidence that the Veteran has an exceptional pattern of hearing 
impairment.  See 38 C.F.R. § 4.86.  

The Board notes that relevant treatment records regarding the 
Veteran's hearing loss show multiple audio consults at the San 
Diego VAMC.  These consults, however, do not show individual 
thresholds for each ear.  They show speech recognition scores as 
being lower than those noted above (92 percent in the right ear 
and 88 in the left ear), but these consults are not performed in 
accordance with the requirements of 38 C.F.R. § 4.85, and cannot 
be used for rating purposes.  Nonetheless, the speech 
discrimination scores would not render a compensable rating 
assuming similar threshold averages as noted above.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court 
noted that VA had revised its hearing examination worksheets to 
include the effect of the Veteran's hearing loss disability on 
occupational functioning and daily activities.  See Revised 
Disability Examination Worksheets, Fast Letter 07-10 (Dep't of 
Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 
4.10.  The Court also noted, however, that even if an 
audiologist's description of the functional effects of the 
Veteran's hearing disability was somehow defective, the Veteran 
bears the burden of demonstrating any prejudice caused by a 
deficiency in the examination, and here the Veteran has not 
presented any evidence that the examination was defective or that 
there was any prejudice caused by any deficiency in the 
examination.  Indeed, the Veteran consistently reported to the 
examiners that he had no limitation due to his hearing loss.  

The Board has considered the statements made by the Veteran 
regarding his hearing loss and his in-service noise exposure.  
The schedular criteria, however, are specific, and the Veteran's 
hearing loss is simply not of such severity to warrant a 
compensable rating based on audiological testing results of 
record.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
Therefore, the Veteran's claim for a compensable rating for 
bilateral hearing loss is denied on a schedular basis. 

The Board has considered whether to apply staged ratings pursuant 
to Hart, but at no time has the Veteran's hearing disability 
warranted a compensable rating.  

Cervical spine disability

The Veteran seeks a rating in excess of 20 percent for his 
service-connected cervical spine disability.  The Board notes 
that the Veteran is separately service connected for degenerative 
changes of the thoracolumbar spine, and it is not the subject of 
this appeal.  

Under the schedular requirements which became effective on 
September 23, 2002, intervertebral disc syndrome (preoperatively 
or postoperatively) began being evaluated based upon either the 
total duration of incapacitating episodes over the past twelve 
months or a combination of separate evaluations of chronic 
orthopedic and neurologic manifestations along with evaluations 
for all other disabilities under Section 4.25, whichever method 
resulted in the higher evaluation.  See 38 C.F.R. § 4.71a,  
Diagnostic Code 5293, effective September 23, 2002.  
Specifically, 10 percent evaluation is assigned when there is 
evidence of incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past twelve 
months; a 20 percent evaluation is assigned when there is 
evidence of incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past twelve 
months; a 40 percent evaluation is assigned when there is 
evidence of incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past twelve 
months; and, a 60 percent evaluation is assigned when there is 
evidence of incapacitating episodes having a total duration of at 
least six weeks during the past twelve months.

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  See 38 C.F.R. § 4.71a, Note 1 following Diagnostic 
Code 5293, effective September 23, 2002.  With regard to 
evaluations on the basis of chronic manifestations, orthopedic 
disabilities are evaluated using the rating criteria for the most 
appropriate orthopedic diagnostic code or codes; neurologic 
disabilities are evaluated separately using the rating criteria 
for the most appropriate neurologic diagnostic code or codes.  
See 38 C.F.R. § 4.71a, Note 2 following Diagnostic Code 5293, 
effective September 23, 2002.  If intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each segment 
is evaluated on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  See 38 C.F.R. § 
4.71a, Note 3 following Diagnostic Code 5293, effective September 
23, 2002.

Additionally, effective September 26, 2003, all rating criteria 
applicable to the diseases and injuries of the spine under 38 
C.F.R. § 4.71a were amended, including criteria for rating 
intervertebral disc syndrome.  See 68 Fed. Reg. 51. 454 (August 
27, 2003) codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243 (2004).  The amendment changed the diagnostic code numbers 
used for all spine disabilities and instituted the use of a 
general rating formula for diseases and injuries of the spine for 
the new Diagnostic Codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes as outlined above under the discussion 
of Diagnostic Code 5293 (Intervertebral Disc Syndrome is 
redesignated as Diagnostic Code 5243).  As the Veteran filed his 
instant claim for an increase in December 2005, the Board will 
use the current rating criteria for disabilities of the spine.  
The Veteran's cervical spine disability is currently rated at 20 
percent disabling under Diagnostic Code 5242.  

The general rating formula is as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease:

Unfavorable ankylosis of the entire spine 
............................100

Unfavorable ankylosis of the entire thoracolumbar spine......50

Unfavorable ankylosis of the entire cervical spine; or forward 
flexion of the thoracolumbar spine 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar 
spine............................................................
...40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine..........................................................30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion of 
the cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the 
height..................................................10

In February 2006, the Veteran underwent a VA examination of the 
spine.  He reported neck pain that radiates into the thoracic 
area.  He noted occasional tingling in his hands.  Flare-ups were 
caused by weather changes and with lifting activities and caused 
additional pain.  The Veteran reported no additional limitation 
of motion in the cervical spine due to pain, weakness, fatigue, 
or lack of endurance.  Range of motion testing of the cervical 
spine revealed extension to 30 degrees, flexion to 30 degrees, 
bilateral flexion to 30 degrees, rotation to 70 degrees 
bilaterally-all causing right and left posterior neck pain.  
Physical examination revealed mild tenderness of the right and 
left posterior neck region with trapezius tenderness.  Sensory 
examination of the examiner upper extremities showed a slight 
decrease in sensation of the index fingers and digital 
extremities based on pain.  No other sensory modalities of the 
upper extremities were abnormal.  

In August 2007, the Veteran underwent another VA examination of 
the spine.  He reported neck and back pain all together.  He 
reported similar symptoms as in the prior VA examination.  He 
reported that occasionally, his pain radiates from the neck to 
his right or left upper extremities.  He denied any history of 
incapacitating episodes due to his cervical spine disability in 
the previous 12 months.  He denied bowel or bladder functional 
impairment.  Physical examination revealed no paraspinous spasm 
in the neck.  Flexion was from 0 to 40 degrees, extension from 0 
to 30 degrees, lateral bending to 30 degrees bilaterally, and 
rotation from 0 to 70 degrees bilaterally.  There were no 
complaints of pain with active movement, but pain was elicited 
upon repetitive motion.  Sensory examination of the upper 
extremities was normal to pinprick and light touch.  The examiner 
diagnosed degenerative joint disease of the cervical spine, but 
no neurological diagnosis was made.

In a VA treatment note, dated in April 2009, the Veteran denied 
any sensory loss due to his cervical spine disability.  

In October 2009, the Veteran underwent a VA examination of the 
cervical spine.  The Veteran reported similar symptomatology as 
in previous examinations.  He endorsed radiating pain to his 
occiput, but none to the lateral shoulders or arms.  The Veteran 
did not have additional limitation of motion due to pain, but 
functional limitation with increased pain in the form of 
difficulty concentrating.  The Veteran reported no effect on his 
activities of daily living, driving, or recreational activities 
due to his cervical spine disability.  

Physical examination revealed tenderness to palpation over the 
right paracervical muscles with spasm.  Range of motion testing 
revealed flexion from 0 to 45 degrees; extension from 0 to 30 
degrees with pain; lateral bending from 0 to 45 degrees 
bilaterally, with pain in right lateral bending; and rotation 
from 0 to 80 degrees on the left, and 0 to 70 degrees in the 
right, with pain in the right.  The examiner found no further 
decreased range of motion, lack of endurance, or increase 
fatigability with repetitive movement.  He was noted to have 
increased neck tightness.  The examiner found no weakness in the 
upper extremities, and there was no sensory or muscular atrophy 
in the upper extremities.  The examiner diagnosed the Veteran as 
having degenerative joint and disc disease of the cervical spine 
without radiculopathy in the upper extremities.  

During the Veteran's hearing, he testified that his upper back is 
constantly in pain with stiffness, and has tingling in his right 
and left hands with numbness.  He said that his neck and back 
disabilities impact his work when he was required to climb or 
teach motorcycle safety.  The Veteran also testified that he has 
taken days off due to his neck disability and rests it or ices 
it.  There is no evidence that the Veteran has doctor prescribed 
bed rest secondary to his cervical spine disability.  

Given the evidence as outlined above, the Board finds that the 
Veteran is not entitled to a rating in excess of 20 percent for 
his cervical spine disability.  The clinical evidence of record 
does not show that forward flexion in his cervical spine is 15 
degrees or less or that there is favorable ankylosis of the 
entire cervical spine to warrant a higher, 30 percent rating.  In 
fact, at its worst, forward flexion of the Veteran's cervical 
spine was to 30 degrees.  Additionally, the evidence does not 
show that the Veteran has incapacitating episodes to warrant a 
higher rating under the rating criteria for IVDS.  As such, a 
rating in excess of 20 percent for his cervical spine disability 
is denied.  

Also, the Board has considered the Veteran's complaints of 
tingling and numbness in his bilateral hands, and he is certainly 
competent to so report.  The evidence of record, however, shows 
no evidence of any neurological manifestations of upper 
extremities due to his service-connected cervical spine 
disability.  The Board acknowledges that the February 2006 VA 
examiner found limited sensation of the index fingers and digital 
extremities based on pain, but subsequent examinations found no 
such limitations, nor any diagnosis of radiculopathy or symptoms 
such as numbness or tingling.  Further the February 2006 VA 
examiner did not attribute the slight limited sensation to his 
cervical spine disability.  Thus, the Board finds that the 
clinical evidence of record does not objectively show symptoms 
associated with a neurological disability due to his cervical 
spine disability.  As such, the Board will not assign a separate 
rating for any neurological manifestations of his cervical spine 
disability.  

Gastroenteritis

The Veteran seeks a rating in excess of 10 percent for his 
service-connected gastroenteritis with GERD.  

The Veteran is service-connected for gastroenteritis which is 
rated by analogy under Diagnostic Code 7307, which provides 
ratings for gastritis.  Chronic hypertrophic gastritis, with 
small nodular lesions, and symptoms is rated 10 percent 
disabling.  Chronic hypertrophic gastritis, with multiple small 
eroded or ulcerated areas, and symptoms, is rated 30 percent 
disabling.  Chronic hypertrophic gastritis, with severe 
hemorrhages, or large ulcerated or eroded areas, is rated 60 
percent disabling.  Atrophic gastritis, which is a complication 
of a number of diseases, including pernicious anemia, is to be 
rated on the underlying condition.  38 C.F.R. § 4.114, Diagnostic 
Code 7307.

Another potentially applicable diagnostic code is Diagnostic Code 
7346 for hiatal hernia.  This code provides for a 10 percent 
disability rating when the disability is manifested by two or 
more of the symptoms for the 30 percent rating of less severity.  
A 30 percent rating is warranted where the disability is 
manifested by persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by substernal 
or arm or shoulder pain, productive of considerable impairment of 
health.  A maximum 60 percent rating requires symptoms of pain, 
vomiting, material weight loss, and hematemesis or melena with 
moderate anemia, or other symptom combinations productive of 
severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 
7346.

In February 2006, the Veteran underwent a VA examination for his 
gastroenteritis.  He reported severe symptoms of heartburn for 
the previous 6 to 7 years causing burning pain.  This occurred at 
any time, but usually following consumption of acidic and/or 
spicy food.  The symptoms usually occurred after bedtime.  He 
reported water brash with nausea and occasional emesis, but 
drinking milk before bedtime prevented the reflux symptoms.  The 
pain was noted to be presternal.  The Veteran had no hematemesis, 
but sometimes severe episodes were followed by constipation or 
diarrhea.  Noted was the Veteran's September 2004 esophagram 
which showed no reflux or hiatal hernia.  Since that time, the 
Veteran reported a worsening of symptoms.  

Physical examination revealed marked epigastric pain upon 
palpation, and pain upon palpation between the xiphoid and 
umbilicus.  There was no palpable mass.  The Veteran was 
diagnosed as having gastritis by history, and the upper G.I. x-
ray showed a small duodenal diverticula.  

In August 2007, the Veteran underwent another VA examination for 
his gastric problems.  He reported constant treatment with 
medication to decrease his symptoms of severe heartburn.  At the 
time of the examination, the Veteran was being treated for 
Helicobacter pylori.  The examiner referenced the Veteran's May 
2007 upper G.I. endoscopy which found a few erosions in the lower 
third of the esophagus consistent with GERD.  There was non-
bleeding gastropathy, duodenitis without hemorrhage, and positive 
H. pylori found.  The Veteran denied a history of dysphagia, 
hematemesis, melena, chronic nausea, vomiting, unexplained weight 
loss, anemia, or cough.  The examiner noted that the Veteran's 
reflux symptoms were well-controlled with medication.  

In an October 2009 VA examination, the Veteran reported using 10-
15 Tums per day to treat his periumbilical and upper abdominal 
pain.  He advised that twice daily he had postprandial pain-
occurring after eating.  The Veteran denied hematemesis or 
melena, and had not had any recent diarrhea or constipation.  
There were no peritoneal adhesions, and no history of anemia.  
The Veteran advised that his GERD does not affect his 
occupational functioning or activities of daily living.  Physical 
examination revealed mild epigastric tenderness, normal bowel 
sounds, and no abdominal masses or organomegaly.  The examiner 
diagnosed the Veteran as having gastritis and GERD, without 
evidence of gastritis.  

During the August 2010 hearing, the Veteran testified that he has 
frequent heart burn and chest pain.  He treats it with 
medication, but stated that it does not work.  He testified to 
using a significant amount of Tums, and has stopped consuming 
spicy foods.  

Given the evidence as outlined above, the Board finds that the 
Veteran is entitled to a rating of 30 percent for his service-
connected gastric disability.  The Veteran has reported symptoms 
associated with heartburn and reflux, and has been noted to have 
erosions in the lower third of his esophagus.  He has also 
reported significant reflux symptomatology, and the need to use 
medication to treat it.  Although the clinical evidence does not 
show consistent findings of gastritis, the Board finds that the 
Veteran's symptoms are most analogous with those found in the 
rating criteria under Diagnostic Code 7307.  As such, a 30 
percent rating for gastroenteritis with GERD is awarded.  

The Veteran is not, however, entitled to a rating in excess of 30 
percent for his gastric disability as there is no evidence of 
severe impairment of health (such as vomiting, material weight 
loss, hematemesis, melena, or moderate anemia), nor is there 
evidence of chronic hypertrophic gastritis manifested by severe 
hemorrhages, or large ulcerated or eroded areas to warrant a 
higher rating under either 7307 or 7346.  

The Board has also considered whether to apply staged ratings 
pursuant to Hart, but at no time has the Veteran's disability 
warranted a rating higher than 30 percent.  

Hemorrhoids

The Veteran seeks a compensable rating for his service-connected 
hemorrhoids.  

The Veteran's hemorrhoids have been evaluated under 38 C.F.R. § 
4.114, Diagnostic Code 7336.  Hemorrhoids with persistent 
bleeding and with secondary anemia, or with fissures warrant a 20 
percent rating.  Hemorrhoids that are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing frequent 
recurrences, warrant a 10 percent rating.  Hemorrhoids that are 
mild or moderate warrant a 0 percent (i.e., noncompensable) 
rating.  

In February 2006, the Veteran underwent a VA examination for his 
hemorrhoids.  The Veteran's history of a hemorrhoidectomy in 1985 
was noted.  The examiner stated that the Veteran had very few 
recurrences of his hemorrhoids-the most recent being November 
2005.  During the examination, the Veteran reported no 
hematochezia or hemorrhoidal discomfort.  Physical examination 
revealed one large active external hemorrhoid (2.5 cm x 1 cm) and 
one smaller active hemorrhoid (1 cm x 0.5 cm).  There was no 
active bleeding present.  The diagnosis was 2 external 
hemorrhoids.  

In August 2007, the Veteran underwent another VA examination of 
his hemorrhoids.  The Veteran reported experiencing recurrent, 
small hemorrhoids every 2 or 3 months.  He denied symptoms 
suggestive of thrombosis, fecal incontinence, or sphincter 
incompetence.  Physical examination was negative for hemorrhoids.  

During the Veteran's October 2009 VA examination, he reported 
flare-ups of his hemorrhoids every 2 months, lasting for 2 to 3 
days.  Flare-ups were associated with pruritis, bleeding, and 
some pain with bowel movements.  The Veteran advised that when he 
has a flare-up of his hemorrhoids, it impacts his social 
activities and he does not go out, but he denied any impact with 
work other than discomfort.  The Veteran denied fecal 
incontinence or diarrhea, and there was no thrombosis.  
Additionally, there was no history of anemia, proctitis, fistula, 
or neoplasm.  Physical examination revealed two small hemorrhoids 
that were tender to palpation.  Sphincter tone was normal, stool 
was negative for occult blood, and there was no rectal prolapse.  

During his August 2010 hearing, the Veteran testified to have 
frequently recurring inflamed, burning, and itching associated 
with his hemorrhoids.  The Veteran advised that he incurs flare-
ups of his hemorrhoids 15 times per month.  

Given the evidence as outlined above, the Board finds that the 
Veteran is not entitled to an initial compensable rating for his 
service-connected hemorrhoids. There is no evidence that the 
Veteran's hemorrhoids are large and thrombotic, irreducible, and 
with excessive tissue evidencing recurrences.  The VA 
examinations either showed no hemorrhoids, or small hemorrhoids-
with the exception of the February 2006 VA examination showing 
one large hemorrhoid.  Although the large hemorrhoid was noted, 
there was no evidence that it was irreducible, thrombotic, or had 
excessive tissue.  The Board appreciates the Veteran's testimony 
that at its worst, he has had 15 flare-ups of hemorrhoids a 
month, but there is no evidence to support a finding that his 
hemorrhoids are more than mild to moderate in nature as 
contemplated under the rating criteria.  As such, a compensable 
rating for service-connected hemorrhoids is denied.

The Board has considered whether to apply staged ratings pursuant 
to Hart, but at no time during this appeal has the Veteran's 
hemorrhoids warranted a compensable evaluation.  

Left knee disability

The Veteran seeks a rating in excess of 10 percent for his left 
knee disability.  

Under Diagnostic Code 5260, found at 38 C.F.R. § 4.71a, ratings 
are assigned based on limited flexion of the knee.  There must be 
evidence of flexion limited to 45 degrees in order for a 10 
rating to be assigned. If flexion is limited to 30 degrees, a 20 
percent is assigned, and if flexion is limited to 15 degrees, a 
30 percent rating is assigned.  Under Diagnostic Code 5261, a 10 
percent rating is assigned if extension is limited to 10 degrees, 
20 percent is assigned if extension is limited to 15 degrees, and 
30 percent is assigned if extension is limited to 20 degrees.  
Separate ratings for both limited flexion and limited extension 
are allowed if the objective evidence shows a compensable level 
of limited motion for both directions.  See VAOPGCPREC 9- 2004.

Ratings for knee disabilities may also be assigned under 38 
C.F.R. § 4.71a, Diagnostic Code 5257, when there is evidence of 
knee impairment with recurrent subluxation or lateral 
instability.  Specifically, a 10 percent evaluation is assigned 
when the impairment due to subluxation or instability is deemed 
to be slight, a 20 percent evaluation is assigned when the 
impairment is moderate, and a 30 percent evaluation is assigned 
when the impairment is deemed to be severe due to recurrent 
subluxation or lateral instability.  It is noted that knee 
impairments may also be evaluated based on dislocated or removed 
cartilage, nonunion and/or malunion of the tibia and fibula, or 
the presence of genu recurvatum.  See 38 U.S.C.A. § 4.71a, 
Diagnostic Codes 5258, 5259, 5262, 5263.

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 1997) and 
VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when separate 
ratings for knee disability may be assigned under the limitation 
of motion codes in addition to ratings under Diagnostic Code 5257 
for subluxation/instability.  Essentially, these opinions suggest 
that separate compensable ratings may be assigned when limitation 
of knee motion is compensable, or under Code 5003 or 5010, when 
there is X-ray evidence of arthritis together with a finding of 
painful motion.  Diagnostic Code 5003 allows for rating 
disabilities of the joints by the level of limitation of motion 
when there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.  In order for a 
separate rating to be assigned, there must be evidence of 
additional disability not already considered in evaluating the 
disability under Diagnostic Code 5257 in order to avoid 
pyramiding as per 38 C.F.R. § 4.14.

It appears that the Veteran's 10 percent rating was based upon 
functional limitation under Diagnostic Code 5003.  This code 
provides that degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by the limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  In the absence of 
limitation of motion, involvement of two or more major joints or 
two or more minor joint groups with occasional incapacitating 
exacerbations shall be rated as 20 percent disabling, and 
involvement of two or more major joints or two or more minor 
joint groups without occasional incapacitating exacerbations 
shall be rated as 10 percent disabling.  The 20 percent and 10 
percent ratings based on X-ray findings without limitation of 
motion will not be combined with ratings based on limitation of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

In February 2006, the Veteran underwent a VA examination of his 
left knee.  The Veteran reported pain over the medial and lateral 
aspect of the left knee, and it was accompanied by locking, 
popping, and giving-way sensations.  He further advised that he 
had limitations in certain activities such as squatting, 
kneeling, and climbing due to his left knee pain.  He reported 
intermittent swelling and used a light brace at work.  The 
Veteran advised that he had no episodes of subluxation or 
dislocation of the knee.  

Range of motion testing in the left knee was from 0 to 135 
degrees, with pain over the anterior aspect.  There was no 
abnormal varus or valgus found.  Noted was mild anterior, medial, 
and lateral joint-line tenderness.  The medial and lateral 
collateral ligaments were intact and nontender.  The anterior and 
posterior cruciates were stable, and there was no evidence of any 
laxity.  Lachman and McMurray's signs were both negative.  There 
was moderate patellofemoral crepitation and tenderness found, but 
no effusion or popliteal masses.  The examiner found that the 
Veteran's range of motion was not additionally limited by pain, 
weakness, fatigue, or lack of endurance with repetitive motion.  
X-ray of the knee revealed degenerative arthritis.  The examiner 
diagnosed the Veteran as having chronic knee pain secondary to 
strain, with patellofemoral pain syndrome and chondromalacia.  

In August 2007, the Veteran underwent another VA examination of 
the left knee.  The Veteran reported experiencing occasional 
locking of the left knee, which resolved when he popped it.  
Physical examination was negative for warmth, tenderness, 
swelling, and erythema.  Varus and valgus stress, and anterior 
and posterior drawer signs were all negative.  The Veteran had 
left knee flexion from 0 to 130 degrees.  The examiner noted the 
Veteran did not complain of pain with active movement and did not 
complain of pain, weakness, fatigability, or lack of endurance 
with repetitive movement.  The Veteran was diagnosed as having 
left patellofemoral pain syndrome, and the x-ray of the left knee 
was negative.  

In October 2009, the Veteran underwent a VA examination of the 
left knee.  The Veteran reported occasional locking and popping 
of the knee.  He also indicated stiffness, fatigability, and lack 
of endurance in the left knee.  The Veteran reported no buckling, 
and sometimes uses a brace on his left knee.  The Veteran advised 
that his left knee disability did not interfere with his daily 
activities or work.  

Upon physical examination, there was no swelling, deformity, or 
warmth of the left knee.  There was no joint instability found, 
and both Lachman and McMurray signs were negative.  The examiner 
found no tenderness over the medial or lateral joint lines, but 
mild anterior left knee tenderness.  Range of motion testing 
revealed left knee flexion to 140 degrees, and extension to 0 
degrees.  There was no further decreased range of motion, lack of 
endurance, increased fatigability with repetitive movement.  The 
examiner noted a popping sound in the left knee with repetitive 
movement.  The Veteran was diagnosed as having degenerative joint 
disease of the left knee.  

During the Veteran's August 2010 hearing, the Veteran testified 
that his left knee pops, cracks, and locks.  He said that it 
impacts the activities in which he can participate such as riding 
his motorcycle, getting into his truck, or playing with his 
grandchildren.  He advised that it has given way before, but 
never caused him to fall down.  

Given the evidence of record, the Board finds that the 10 percent 
rating for functional impairment of the left knee is continued.  
The Board finds, however, that it would not be pyramiding to 
award the Veteran a 10 percent rating for instability of the left 
knee.  

The Veteran is not entitled to separate ratings under Diagnostic 
Codes 5260 and 5261 as there is no evidence of limitation of 
flexion in the left knee to 45 degrees, or limitation of 
extension to 10 degrees.  In fact, at its worst, the Veteran's 
left knee flexion is to 130 degrees, and extension to 0 degrees.  
There is also no evidence of ankylosis of either knee joint, 
nonunion or malunion of the tibia and fibula, nor is there 
evidence of genu recurvatum to warrant ratings under Diagnostic 
Codes 5256, 5262, and 5263.  As such, a single 10 percent rating 
for left knee limitation of motion is continued.  

The Board finds also, that the Veteran is not entitled to a 20 
percent rating under Diagnostic Code 5003 for painful motion as 
there is no evidence of occasional incapacitating exacerbations 
of the left knee.  

As noted above, the Board finds that the Veteran is entitled to a 
separate 10 percent rating for instability of the knee.  The 
Veteran has consistently reported that his left knee gives way 
from time to time.  Although VA examination reports show no 
subluxation of the left knee, the Veteran has competently 
reported instability, popping, cracking, and giving way.  
Additionally, he reported using a soft knee brace to stabilize 
his left knee while working.  As such, the Board awards a 
separate 10 percent rating under Diagnostic Code 5257 for slight 
instability of the left knee.  The Veteran is not, however, 
entitled to a rating in excess of 10 percent for instability as 
there is no clinical evidence to show that the instability is 
moderate or severe in nature.  Of note, there is no evidence of 
limitation of flexion and extension to warrant a separate 
evaluation of each pursuant to VAOPGCPREC 9-2004.  

Also, the Board has considered whether to assign a staged rating 
pursuant to Hart , but at not time during the course of this 
appeal has the Veteran's left knee disability met the criteria 
for higher ratings. 

Extraschedular considerations

Consideration has also been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009) (claim for an increased rating includes 
consideration of whether a total disability rating by reason of 
individual unemployability is warranted under the provisions of 
38 C.F.R. § 4.16).  Disability evaluations are determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  To accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the RO is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately within the criteria found in the relevant 
Diagnostic Codes for the disabilities at issue.  The rating 
criteria contemplate not only his symptoms but the severity of 
his disabilities.  The Board does not find that the schedular 
criteria have been inadequate for rating the manifestations of 
the service-connected disabilities at issue.  See 38 U.S.C.A. 
§ 1155 (Disability evaluations are determined by the application 
of a schedule of ratings which is based on average impairment of 
earning capacity).  For these reasons, referral for 
extraschedular consideration is not warranted.


ORDER

A compensable rating for bilateral hearing loss is denied.

A rating in excess of 20 percent for a cervical spine disability 
is denied.

A 30 percent rating for gastroenteritis with GERD is awarded, 
subject to the laws and regulations governing the award of 
monetary benefits.  

A compensable rating for hemorrhoids is denied.  

A rating in excess of 10 percent for a left knee disability is 
denied.  

A separate 10 percent rating for left knee instability is 
awarded, subject to the laws and regulations governing the award 
of monetary benefits.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


